Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are pending and are being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 1, 4, and 12 each recite the limitation “and/or.” It is unclear whether the limitation should be interpreted as “and” or “or.” For purposes of examination, the limitation will be interpreted as “or.” Appropriate correction is required.
Claim 2-11 depend from claim 1 and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hu (US Pub. 20170316175).

Referring to claim 1, Hu discloses A computer implemented method comprising: 
weighting a graph comprising nodes representing entities and edges representing relationships between entities in accordance with one or more domains [pars. 53, 60, 61, and 101; a domain knowledge graph comprising nodes and edges representing social media relations is weighted]; 
pre-processing the graph comprising assigning weights to the nodes and the edges of the graph in accordance with a specific domain of the domains [pars. 53, 60, and 61; relations in the domain knowledge graph are refined using one or more specific domain ontologies, where the refining comprises weighting the relations], the weight indicating a domain specific data quality problem of attribute values representing an edge of the edges or a node connected to that edge [pars. 53, 59-61, and 101; the weights indicate a confidence level that is used to determine whether a symptom associated with a drug is an adverse drug reaction (ADR)]; and 
providing the weighted graph for enabling a processing of the graph in accordance with the specific domain [pars. 53, 59, and 101; the weights are used to review drug ADRs and implement quality assurance mechanisms].

Referring to claim 2, Hu discloses The computer implemented method of claim 1, further comprising: performing the pre-processing of another graph resulting in another weighted graph; and matching the two weighted graphs using the weights [pars. 59, 60, and 70; weights from different sources (e.g., industry relation data, established relation data, public relation data, and local relation data) are compared to the weights for the social media relations].

Referring to claim 3, Hu discloses The computer implemented method of claim 1, wherein assigning of the weights comprises: using semantic rules of the specific domain for determining a consistency level between attribute values of a node and attribute values of an edge connected to the node, and assigning the weights based on the consistency level [pars. 59-61 and 74-76; weights from different sources are validated by comparing and contrasting them with each other and then computing an aggregated or overall confidence level].

Referring to claim 7, Hu discloses The computer implemented method of claim 1, further comprising: removing nodes or edges having weights that fulfil a predefined filtering condition; and providing the resulting graph [par. 102; only relations above a certain threshold are stored].

Referring to claim 8, Hu discloses The computer implemented method of claim 1, wherein the weights indicate a reliability of the nodes and optionally edges for being used as a basis for a matching decision by a matching program [pars. 59-61; note comparing and contrasting of the weights, which indicate a confidence level].

Referring to claim 9, Hu discloses The computer implemented method of claim 1, further comprising: receiving a request from a database matching engine, the request indicating the specific domain; and in response to receiving the request, performing the pre-processing, wherein the weighted graph is provided to the database matching engine [pars. 53-55; note that the refining can be performed in response to a query (e.g., a query searching for the drug and the ADR)].

Referring to claim 10, Hu discloses The computer implemented method of claim 1, further comprising: processing the weighted graph using the weights [pars. 53, 59-61, and 74-76; the weights are refined (e.g., original weight -> validated, aggregate, or overall weight)].

Referring to claim 11, Hu discloses A computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured to implement the method of claim 1 [fig. 12, processor 993, memory 994; par. 177; note computer readable medium].

Referring to claim 12, see at least the rejection for claim 1. Hu further discloses A computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to perform the claimed steps [fig. 12, processor 993, memory 994; pars. 175 and 177; note computing device comprising computer readable medium].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Manjunath et al. (US Pub. 20170262868).

Referring to claim 4, Hu does not appear to explicitly disclose The computer implemented method of claim 1, wherein the assigning of the weights comprises: determining a set of ontology rules descriptive of an ontology of the specific domain; and determining whether the attribute values of the nodes or edges fulfil the set of ontology rules, and assigning the weights based on the determining step.
However, Manjunath discloses The computer implemented method of claim 1, wherein the assigning of the weights comprises: determining a set of ontology rules descriptive of an ontology of the specific domain; and determining whether the attribute values of the nodes or edges fulfil the set of ontology rules, and assigning the weights based on the determining step [pars. 28, 90, 102, and 115; a plurality of data structures (e.g., graphs) are based on a domain ontology and a plurality of domain specific rules; the domain specific rules assign constraints to parameters (e.g., “age” of a customer); one or more observations (e.g., quantifications) are determined using the domain specific rules].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weighting taught by Hu so that the weighting is performed based on domain specific rules as taught by Hu. The motivation for doing so would have been to provide expert knowledge about a domain via rules [Manjunath, par. 90].

Referring to claim 5, Manjunath discloses The computer implemented method of claim 4, wherein the set of ontology rules are automatically determined or user defined [par. 103; the domain specific rules are defined by a processor].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Manjunath in view of Van Dusen et al. (US Pub. 20140075004).

Referring to claim 6, Manjunath discloses The computer implemented method of claim 4, wherein the set of ontology rules are derived from a given dataset representing the specific domain, based on determining common or uncommon edges to nodes of another domain... [par. 90; note the domain-specific rules can be derived from common knowledge applicable to multiple domains].
Hu and Manjunath do not appear to explicitly disclose wherein the uncommon edges are assigned higher weights.
However, Van Dusen discloses wherein the uncommon edges are assigned higher weights [par. 5467; weights for relationships are determined based on uniqueness such that uncommon names receive a higher weight].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weighting taught by the combination of Hu and Manjunath so that the weighting is determined based on uniqueness as taught by Van Dusen. The motivation for doing so would have been to bring extra attention to the unknown [Van Dusen, par. 2].




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brennan et al. (US Pub. 20180075359) discloses expanding knowledge graphs based on confidence.
Kirn (US Pub. 20150012509) discloses monitoring data quality using ontology rules.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157